Good, J.
Defendants, as officers and persons in authority of St. John’s Evangelical Lutheran Church, a religious organization located at Emerald, in Lancaster county, Nebraska, were convicted of unlawfully passing and enforcing and attempting to enforce a prohibition and discrimination against the English language in certain religious meetings and proceedings, held and sought to be held in said county and state, contrary to the provisions of section 6460, Comp. St. 1922, and they bring the case to this court on error.
Said section 6460 was enacted into law as section 4, *630ch. 61, Laws 1921. Said act appears in the Compiled Statutes of 1922 as sections 6457 to 6462, inclusive. Since the submission of this case in this court, the statute has been held void by the United States supreme court, because it violates the Fourteenth Amendment to the federal Constitution. Nebraska, District of Evangelical Lutheran Synod v. McKelvie, 262 U. S. 404. See, also, Meyer v. State, 262 U. S. 390. These decisions supersede the opinion of this court in Nebraska District of Evangelical Lutheran Synod v. McKelvie, 108 Neb. 448, and in Meyer v. State, 107 Neb. 657.
Since the statute under which the prosecution was' had is void, it follows that the defendants were unlawfully convicted. The judgment is reversed and the action dismissed.
Revered and dismissed.